Citation Nr: 1444300	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.

2.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied service connection for vertigo and a left knee condition.  The RO additionally confirmed and continued a prior denial of the claim of service connection for bilateral hearing loss.  

In April 2007, the RO previously denied a claim for bilateral hearing loss.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been recharacterized as it appears on the cover page of the instant decision.

In December 2011, the Veteran withdrew his claim of service connection for a left knee condition.  The Veteran had previously perfected a claim of service connection for posttraumatic stress disorder (PTSD).  See Rating Decision dated April 2007, notice of disagreement (NOD) received in May 2007, Statement of Case (SOC) issued in August 2008, and VA Form 9 received in September 2008.  In December 2011, the Veteran also withdrew the claim for PTSD.  Consequently, the matters are no longer in appellate status.   

The Board notes that the Veteran had also appealed claims of service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, a kidney condition, and loss of vision.  See Rating Decision dated in April 2007 and NOD received in May 2007.  An SOC was issued in December 2011; the Veteran did not file a timely VA Form 9 and the claims are not properly before the Board at this time.  

The Veteran presented testimony before the Board in October 2013; the transcript has been associated with the virtual record.


FINDINGS OF FACT

1.  An April 2007 rating decision denied service connection for bilateral hearing loss; no relevant evidence was received within one year of the decision; the Veteran did not perfect a timely appeal and the decision is final. 

2.  The evidence submitted since the April 2007 rating decision does not relate to an unestablished fact (evidence of a current disability) and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's vertigo is due to events in active service or proximately due to, the result of, or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

2.  The criteria for service connection for vertigo, to include as secondary to bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The RO provided the Veteran pre-adjudication notice by letters dated in August 2009 and October 2009.  These letters provided notice of what type of information and evidence was needed to substantiate the new and material claim for service connection, to include the reasons for the prior denial.  This letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

A remand for a VA medical opinion is not necessary in order to decide the claim for vertigo in this case because, as will be discussed in further detail below, the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed vertigo may be associated with service or a service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Bilateral Hearing Loss

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss.  The claim was originally denied in an April 2007 rating decision because the RO found that there was no evidence of any current bilateral hearing loss disability for VA compensation purposes.  That decision became final because no new and material evidence was submitted within one year of the date on which notice of the decision was issued and the Veteran did not perfect a timely appeal (SOC issued in August 2008 and VA Form 9 received November 2008).  See 38 C.F.R. §§ 20.302(b); 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the Veteran still has not been diagnosed with bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  The new evidence is considered cumulative of the evidence that was present at the time of the prior denial (some left ear hearing loss, but not enough to meet the threshold requirements for VA compensation purposes).  Accordingly, the Board finds that the Veteran has not submitted new and material evidence sufficient to warrant reopening his claim for service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


Vertigo

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310.

The Veteran does not claim that his vertigo is directly related to service.  BVA transcript at 17.  Instead, he claims that vertigo is related to his bilateral hearing loss.  Id; see also claim filed in September 2009.  

The Veteran has been diagnosed with Meniere's syndrome with chronic labyrinthitis and vertigo.  See letter dated in December 2009 from Dr. RT.   Thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service and/or a service-connected disability.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

The service treatment records are devoid of treatment for or a diagnosis of vertigo. 
The first objective evidence of vertigo is in 2009, some 39 years after the Veteran's discharge from service.  This represents a long time lapse after his discharge from active service, which can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

While competent evidence indicates that the Veteran has a current diagnosis of vertigo, no medical evidence links the current disorder to service.  Hence, service connection is not warranted on a direct basis for the claimed condition.

As noted at the outset, the Veteran alleges secondary causation.  Specifically, he claims that his vertigo is caused and/or aggravated by his bilateral hearing loss.
Service connection is not in effect for bilateral hearing loss and as such, service connection is not warranted on a secondary causation basis.

In sum, vertigo was not diagnosed during service or for many years thereafter.  The competent evidence does not establish a link between vertigo and active service or a service-connected disability.  Thus, the Board finds service connection for vertigo is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

ORDER

New and material evidence not having been submitted, the claim for service connection for bilateral hearing loss is not reopened; the appeal to this extent is denied.   

Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss, is denied


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


